

NONCOMPETE AGREEMENT
Effective Date: _______________


IN CONSIDERATION of _____________, to me, ____________, in my role as
________________, and access to Confidential Information (as defined below), I
agree to the following:
1.
Performance. During my employment with Intrepid, I will perform to the best of
my ability the duties of my position and other duties assigned to me by Intrepid
and devote my best efforts to the interests of Intrepid. I understand that I
remain an employee at-will and that either I or Intrepid may end the employment
relationship at any time, for any or no reason.

2.
Non-Disclosure/Confidentiality. I have received or will receive Confidential
Information regarding Intrepid’s products, services and customers and will keep
Confidential Information confidential and never directly or indirectly disclose
it to anyone else, except with Intrepid’s consent, in accordance with Intrepid’s
policies and procedures, or pursuant to a subpoena, order, or request issued by
a court of competent jurisdiction or by judicial, administrative, legislative,
or regulatory body or committee. “Confidential Information” means any
information not generally known which Intrepid considers proprietary regarding
Intrepid’s business, products, operations, finances, or customers, including
products, know-how, prices, pricing methodology, research, development,
manufacturing processes, purchasing, accounting, engineering, and other designs,
parameters, standards, methods, reports, analysis, marketing, merchandizing or
selling, and any summaries, derivations or analysis of each, whether in written,
electronic, oral or other form. I agree that all Confidential Information is the
exclusive property of Intrepid; immediately after my termination from Intrepid
(voluntary or otherwise), I agree to return all Confidential Information to
Intrepid. This agreement not to disclose or use Confidential Information means,
among other things, that I may not take or perform a job whose responsibilities
would likely lead me to disclose or use Confidential Information because that
would likely result in irreparable injury to Intrepid. If a court determines
that this provision is too broad, I and Intrepid agree that the court shall
modify the provision to the extent (but not more than is) necessary to make the
provision enforceable.

I further agree that during my employment with Intrepid I will not disclose or
use for the benefit of Intrepid or any other person or entity any confidential
or trade secret information belonging to any former employer or other person or
entity to whom I may owe a duty of confidence or nondisclosure.
Nothing in this paragraph is intended to limit my obligations under the law,
court order, subpoena, legitimate government inquiry or any other
confidentiality or non-disclosure document signed by me.
3.
Noncompetition.

(a)
If I voluntarily terminate my employment with Intrepid or am dismissed for cause
or poor performance, for a period of six months from the last day of my
employment, I will not work, directly or indirectly, for (i) anyone engaged in
the sale, promotion, manufacture, or distribution of any potash, sulfate of
potash magnesia, salt, or magnesium chloride (collectively, the “Products”) or
(ii) any customer or prospective customer of Intrepid that I have corresponded
with on behalf of Intrepid at any time during the ___ year(s) before my
separation, [in either case in the following area: _________].

(b)
This paragraph 3 does not apply if I am terminated without cause or laid-off
where the lay-off lasts more than 60 days.

(c)
Notwithstanding the foregoing, as an attorney, I may, subject to the applicable
rules of ethics and the nondisclosure provisions herein, perform services solely
in my capacity as an attorney on behalf of any person or entity, even if such
person or entity competes with Intrepid or sells goods or services similar to
Intrepid.

4.
Solicitation of Employees. During my employment with Intrepid and for six months
after my termination (regardless of reason), I will not:

(a)
Hire, solicit or seek to hire, directly or indirectly, on my own behalf or for
anyone else, any employee of Intrepid;

(b)
Attempt to influence, induce, or encourage any Intrepid employee to leave
Intrepid; or

(c)
Use or disclose to any person for any business purpose any information
concerning the name and address of any Intrepid employee.

5.
Suspension of Term. I agree that if I violate this agreement, for so long as I
am violating it, the time limit on the non-compete and non-solicitation
covenants will be extended. For example, if I voluntarily terminate my
employment with Intrepid and begin working for a competitor the next day,
Intrepid may ask a court may order me to stop working for that competitor for
six months from the date of the court order.

6.
Acknowledgment of Reasonableness; Sufficiency of Compensation. I acknowledge
that the scope and duration of the restrictive covenants in this agreement – as
well as the compensation and other consideration described above -- are fair and
reasonable. I understand that these restrictions may reduce my standard of
living during the non-competition period and I assume and accept any risk
associated with that possibility. I acknowledge that as ________________ for
Intrepid with access to Confidential Information and trade secrets I have the
ability to compete unfairly with Intrepid and further acknowledge that this
agreement is designed to protect Intrepid from unfair competition. 

8.
Remedies. If I violate this agreement, I acknowledge that Intrepid will face
serious and irreparable harm. As such, Intrepid will be entitled to (a) an
injunction that restrains and enjoins me from continuing to violate the
agreement; and (b) any other remedies provided by law or in equity. I further
agree that any claims or causes of action that I may have against Intrepid,
whether based on this agreement or otherwise, shall not be a defense to the
enforcement of any portion of this agreement.

9.
Severability. If any part of this agreement is held invalid, it shall not affect
the validity of any other part of this agreement. If this agreement is held to
be unreasonable as to time or scope, the time shall be shortened or the scope
reduced (as appropriate) so as to comply with applicable law.

10.
Disclosure Obligation. I agree to disclose this agreement to every potential
employer and business associate with whom I have direct contact regarding
potential employment during the six-month period after the termination of my
employment with Intrepid.

11.
Modifications. Except as provided in paragraph 9, this agreement may not be
modified, waived or discharged except in writing signed by an officer of
Intrepid and me.

12.
Choice of Law. This agreement shall be construed and enforced under the laws of
Colorado.

13.
Offset. During and after my employment, I agree that Intrepid may reduce any
amounts owed to me by any debts I owe Intrepid or any overpayment made by
Intrepid to me.

14.
Waiver of Right to Jury Trial. By signing this agreement, I voluntarily,
knowingly and intelligently waive any right I may have to a jury trial for all
claims arising out of this Agreement and any claim arising out of or relating to
my employment with or termination from Intrepid. Intrepid also hereby
voluntarily, knowingly, and intelligently waives any right it might otherwise
have to a jury trial for all claims arising out of or relating to my employment
with or termination from Intrepid.



AGREED, effective as of the date first written above:        Accepted by
Intrepid Potash, Inc.:


________________________________
_______________________________

[insert name]        (Signature)


______________________________
(Date)     (Print Name & Title)


______________________________
(Date)
    


Page 1 of 1